Citation Nr: 0024479	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-08 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder, to include as a result of exposure to herbicides 
(Agent Orange).

2.  Entitlement to service connection for asthma, to include 
as a result of exposure to herbicides (Agent Orange).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.

The issues currently before the Board of Veterans' Appeals 
(Board) arose from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Jackson, Mississippi.

The Board points out that the veteran failed to report for a 
hearing scheduled to be conducted by a member of the Board in 
October 1999.


FINDINGS OF FACT

1.  There is no medical evidence of a current prostate 
disorder.  

2.  There is no medical evidence of a current asthma 
disorder.  

3.  The January 1997 RO determination, which denied the 
veteran's claim for entitlement to service connection for 
PTSD, constitutes the last final disallowance of the 
veteran's claim on the merits.

4.  The evidence received since the unappealed January 1997 
RO determination is new and is so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for PTSD.

5.  The claim for service connection for PTSD is plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection a prostate 
disorder, to include as a result of exposure to herbicides 
(Agent Orange) is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for 
asthma, to include as a result of exposure to herbicides 
(Agent Orange) is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The evidence received subsequent to the January 1997 RO 
determination, in which service connection for PTSD was 
denied, is new and material, and serves to reopen the 
veteran's claim.  38 U.S.C.A. §§ 5107(a), 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).

4.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Prostate and Asthma Disorders

The veteran asserts that entitlement to service connection 
for prostate and asthma disorders is warranted.  In addition, 
the veteran also claims that these two claimed disorders are 
the result of his being exposed to Agent Orange while serving 
in Vietnam and that his exposure is the cause of his claimed 
disorders.

Concerning both of the above-mentioned issues on appeal, the 
Board's threshold question must be whether the veteran has 
presented a well-grounded claim.  38 U.S.C.A. § 5107 (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If he 
has not, the claim must fail and there is no further duty to 
assist in its development.  38 U.S.C.A. § 5107 (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This requirement 
has been reaffirmed by the United States Court of Appeals for 
the Federal Circuit in its decision in Epps v. Gober, 126 
F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, Epps v. West, 
118 S. Ct. 2348 (1998).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (Court), which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996); see 
also Morton v. West, 12 Vet. App. 477, 480 (1999).

The Court has also held that, in order to establish that a 
claim for service connection is well grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a connection or link) between the in-service injury 
or aggravation and the current disability.  Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Competent medical evidence is required 
to satisfy this third prong.  Id.  "Although the claim need 
not be conclusive, the statute [38 U.S.C.A. §5107] provides 
that [the claim] must be accompanied by evidence" in order 
to be considered well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. § 1110 
(West 1991).

Prostate Disorder 

Review of the service medical records shows that the clinical 
evaluation of the veteran's anus and rectum was described as 
normal on induction examination conducted in July 1967.  The 
Report of Medical Examination conducted in conjunction with 
the veteran's service separation, dated in April 1969, also 
shows that the clinical evaluation of the veteran's anus and 
rectum was described as normal.  In essence, no evidence of 
either complaints or treatment concerning any prostate 
pathology or symptomatology is shown to have been documented 
during the veteran's period of service.  

Medical records on file following the veteran's 1969 service 
separation consist of VA medical records.  The report of VA 
examination conducted in January 1989 is devoid of any 
mention by the veteran concerning the occurrence of a 
prostate disorder.  A VA general medical examination was 
conducted in April 1993.  The veteran did not refer to any 
prostate-related problems in the course of the examination 
and a prostate disorder was not diagnosed.  

Several VA medical records, all dated in 1998, have also been 
associated with the record.  Review of these records fails to 
show that a prostate disorder has been diagnosed.  

After a thorough review of the evidence, the Board finds the 
veteran has not submitted a well-grounded claim of service 
connection for a prostate disorder.  In reaching this 
conclusion, the Board notes that the record is devoid of 
clinical findings concerning a disorder of the prostate.  

The Board has taken into consideration the veteran's 
contentions concerning his claimed prostate disorder.  The 
veteran does not meet the burden of presenting evidence of a 
well-grounded claim merely by presenting his own testimony, 
because, as a lay person, he is not competent to offer 
medical opinions.  See, e.g., Voerth v. West, 13 Vet. App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim.").  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Carbino v. 
Gober, 10 Vet. App. 507, 510 (1997); aff'd sub nom. Carbino 
v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom, Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  

The Board also notes parenthetically that a veteran who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, is presumed to 
have been exposed to certain herbicides if the veteran has 
one of the presumptive diseases listed under 38 C.F.R. § 
3.309(e) (1999).  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 
3.307(a)(6) (1999).  However, a current prostate disorder, 
i.e., prostate cancer, is not shown by the evidence of 
record.  

Because establishing a well-grounded claim requires medical 
evidence of a current disability and no such evidence is of 
record showing a current prostate disability in this case, 
the claim for service connection for a prostate disorder is 
not well grounded and must be denied.  38 U.S.C.A. § 5107(a) 
(West 1991).

Asthma

A review of the evidence shows that veteran's respiratory 
system was clinically evaluated as normal on both the 
induction examination, conducted in July 1967, and the 
separation examination, conducted in April 1969.  
Additionally, review of various treatment records dated 
during the veteran's period of active duty does not reveal 
complaints or findings relative to a respiratory disorder, 
including asthma.  

The report of VA examination conducted in January 1989 shows 
that evaluation of the veteran's respiratory system was 
normal.  A chest x-ray was normal.  Asthma was not diagnosed.  

The report of VA examination conducted in April 1993 
indicates that the veteran was claiming service connection 
for asthma.  The veteran gave a history of having had asthma 
since he was a child.  He added that he had an asthma attack 
every 3 to 4 months and that he used Primatene Mist for 
treatment of his condition.  Examination showed that his 
lungs were clear to auscultation and percussion without 
rales, rhonchi, or wheezes.  A chest x-ray was normal.  In 
pertinent part, history of asthma was diagnosed.  

Review of the evidentiary record is also shown to contain 
several VA medical records dated in 1998.  One such record, a 
VA hospital discharge summary, dated in September 1998, shows 
that the veteran was admitted for approximately one month for 
treatment of chemical dependence of drugs and alcohol.  
Examination of the lungs revealed that they were clear 
bilaterally, and that bilateral wheezes were present.  The 
discharge summary showed a diagnosis of history of asthma.  
None of the remaining 1998 medical records on file show that 
the veteran either complained of or was treated for an asthma 
condition.  

As noted above, a veteran who served in Vietnam from January 
9, 1962, through May 7, 1975, is presumed to have been 
exposed to certain herbicides if the veteran has one of the 
presumptive diseases listed under 38 C.F.R. § 3.309(e) 
(1999).  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 
3.307(a)(6) (1999).  However, asthma is not among the listed 
presumptive diseases.  

Because establishing a well-grounded claim requires medical 
evidence of a current disability and no such evidence is of 
record showing a current asthma disability, as opposed to 
reference to "history of," as noted above, the claim for 
service connection for an asthma disorder is not well 
grounded and must be denied.  38 U.S.C.A. § 5107(a) (West 
1991).

New and Material Evidence - PTSD

Within the VA regulatory system, the Board is the sole 
arbiter of decisions concerning its jurisdiction.  38 C.F.R. 
§ 20.101(c) (1999).  As noted above, the Board must make an 
independent determination of its jurisdiction regardless of 
jurisdictional findings made by the RO.  Rowell v. Principi, 
4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 
1(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In this case, the RO appears to have determined that the 
appellant submitted evidence which was new and material 
towards reopening his claim, but the Board has found 
otherwise.  In Barnett v. Brown, 8 Vet. App. 1, at 4 (1995), 
the Court reaffirmed the Board's authority to change a 
favorable RO determination regarding an issue of 
jurisdiction.  In that case, the question arose as to whether 
the Board had the authority to adjudicate a claim according 
to the new and material standard following an RO 
determination that the claim had been reopened.  In pertinent 
part, the Court stated: 

Given the statutory scheme in sections 7104(b) 
and 5108, the new and material evidentiary 
standard was clearly a material legal issue 
which the [Board] had a legal duty to address, 
regardless of the RO's actions.  If the [Board] 
has adjudicated the claim on its merits without 
resolving the new and material issue, its 
actions would have violated its statutory 
mandate.  Similarly, once the Board found there 
was no new and material evidence, it was bound 
by an express mandate not to consider the 
merits of the case.

Barnett, 8 Vet. App. at 4 (emphasis added).  The Court's 
holding was upheld by the Federal Circuit Court of Appeals.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In general, service connection may be granted for disease or 
injury incurred in or aggravated by military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999); Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

Service connection for PTSD may be granted where the record 
shows a current, clear medical diagnosis of PTSD, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence of a causal nexus 
between current symptomatology and the specific in service 
stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  With 
regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991).  The Court has held that when a veteran is found 
to have served in a combat situation, stressors related to 
that combat experience may be verified solely by the 
veteran's satisfactory lay testimony; however, non-combat 
related stressors require corroboration before they can be 
accepted as having actually occurred.  See Cohen, supra; 
38 U.S.C.A. § 1154(b) (West 1991), 38 C.F.R. § 3.304(d), (f) 
(1999).  

3.304(f) (1999) provides that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(f) (effective March 7, 
1997).

The evidence of record at the time of the January 1997 RO 
rating decision, which denied the veteran's claim, may be 
briefly summarized.  The service medical records are devoid 
of either evidence of complaints of or treatment afforded the 
veteran for PTSD.  

The veteran's personnel records show that he served in 
Vietnam from April 1968 to April 1969.  Another record shows 
that he served during this period with the 4th Battalion, 
503rd Infantry Division.  In addition, it also appears that 
the veteran served with the 173rd Airborne Division.  A DD 
214, Armed Forces of the United States Report of Transfer or 
Discharge, shows that his military occupation specialty was 
light weapons infantry.  The DD Form 214 only lists the NDSM 
[National Defense Service Medal] and two overseas bars.  The 
DD 214 also noted that the veteran's last duty assignment and 
major command was with the A Co. 173rd Aviation Group, USARV.

The report of VA psychiatric examination conducted in January 
1989 indicates that the veteran did not satisfy the full 
criteria for a diagnosis of PTSD.  In addition, the examiner 
noted that other than his alleged dreams of combat the 
veteran did not give a history of symptoms which appeared 
significant enough to warrant a diagnosis of a psychiatric 
disorder.  

As part of a VA Form 21-4138, Statement in Support of Claim, 
dated in April 1993, the veteran indicated that on September 
7, 1968, while with the 4th Battalion, A Company, 173rd 
Airborne, in the central highlands of Southeast Asia, he lost 
friends and buddies in combat action.  He added that he had 
to identify the dead bodies.  He also claimed that he shot 
Vietnamese women and children.  The veteran also mentioned 
that his friend, Charles DeGraw, as well as his captain, were 
killed during a skirmish in which the veteran was also 
involved.  He could not remember the exact date.  

The report of VA mental disorders examination dated in April 
1993 contains diagnoses of alcohol abuse and dependence as 
well as generalized anxiety disorder.  While he was noted to 
occasionally think of Vietnam and to have some survivor 
guilt, the examiner commented that he did not appear to 
satisfy the criteria for a diagnosis of PTSD.

A VA PTSD examination was conducted in October 1996.  Alcohol 
abuse and dependence as well as generalized anxiety disorder 
were diagnosed.  

In January 1997, the RO denied the veteran's claim for 
service connection for PTSD.  At that time the RO set out the 
requisite requirements necessary in order to establish 
service connection for PTSD.  It was added that on recent 
examination the veteran was diagnosed with a history of 
alcohol abuse and generalized anxiety disorder but was not 
shown to have PTSD.  

The veteran was notified of that denial and of his appellate 
rights in February 1997 and he did not appeal that decision.  
Accordingly, the January 1997 RO decision is final.  
38 U.S.C.A. § 7105 (West 1991).  However, the veteran may 
reopen his claim by the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

New and material evidence is defined at 38 C.F.R. § 3.156(a) 
(1999) as:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that in making a determination as to whether new and material 
evidence has been submitted to reopen a previously denied 
final decision, a three-step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, then the Secretary must determine whether, the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107 (West 
1991).  If the claim is well grounded, the merits of the 
claim will be evaluated after the duty to assist under 38 
U.S.C.A. § 5107 (West 1991) has been fulfilled.

The evidence submitted since the January 1997 decision 
includes VA medical records.  A VA outpatient treatment 
record dated in June 1998 is shown to contain a diagnosis of 
PTSD.  The record also indicated that the veteran had 
problems with thoughts of combat.

A VA PTSD examination report dated in October 1998, while 
containing diagnoses of alcohol abuse and dependence and 
generalized anxiety disorder indicated that the veteran did 
not satisfy the criteria needed for a diagnosis of PTSD.  The 
examination report also mentioned that the veteran had been 
released from a VA hospital A.D.T.P. program approximately 2 
weeks before after a 28 day stay.  Prior to this admission 
the veteran had been abusing cannabis, cocaine, whiskey, and 
beer.  

To summarize, the additional evidence received since the 
January 1997 decision includes a diagnosis of PTSD.  This 
evidence is new and material and the veteran 's claim for 
service connection for PTSD is reopened.

Pursuant to the Elkins case, the Board must now decide 
whether the claim for service connection for PTSD is well 
grounded.  In this regard, the postservice medical records 
contain a diagnosis of PTSD essentially based on stressors 
which occurred in Vietnam as stated by the veteran.  
Accordingly, the claim is well grounded.


ORDER

Entitlement to service connection for a prostate disorder, to 
include as a result of exposure to herbicides (Agent Orange), 
is denied.

Entitlement to service connection for asthma, to include as a 
result of exposure to herbicides (Agent Orange), is denied.

New and material evidence having been submitted, the veteran 
's claim for service connection for PTSD is reopened.  

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.  


REMAND

Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991). 

The veteran has reported several stressors which are confined 
to his tour of duty in the Republic of Vietnam from April 
1968 to April 1969.  These stressors include witnessing a 
friend, Charles DeGraw, and a superior officer (Captain) 
killed in combat.  He further stated that he witnessed 
friends being killed in combat action occurring on September 
7, 1968, while serving with the 4th Battalion, A Company, 
173rd Airborne, in the central highlands of Southeast Asia.  
He noted that he had to identify the dead bodies.  He has 
also claimed to have shot Vietnamese women and children.  The 
Board is of the opinion that an attempt should be made to 
verify the stressors.

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993) set 
forth the framework for establishing the presence of a 
recognizable stressor which is the essential prerequisite to 
support the diagnosis of PTSD.  The Court noted that the 
evidence necessary to establish the existence of the 
recognizable stressor during service will vary depending on 
whether or not the veteran was "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304.

If the veteran did engage in combat with the enemy, he is 
entitled to have his lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service or unless the Board finds by clear and convincing 
evidence that a particular asserted stressful event did not 
occur.

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  In West, the Court held 
that the sufficiency of the stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.

In approaching a claim for service connection for PTSD, the 
question of the existence and character of an event claimed 
as a recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators, having given due 
consideration to all matters of credibility raised by the 
record, conclude that the record establishes the existence 
and character of such an alleged stressor or stressors, then 
and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.

Therefore, in order to give the veteran full consideration 
with respect to the present issue on appeal concerning 
entitlement to service connection for PTSD and to accord the 
veteran due process of law, the Board finds that further 
development with respect to this issue is warranted.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1  The RO should ask the veteran to 
provide any additional specific details 
of his stressful events, to include 
dates, places, detailed descriptions, and 
the names and the units involved.  He 
should be asked to provide more detailed 
information regarding the death of 
Charles DeGraw and his captain,  to 
include his unit and the circumstances 
surrounding the veteran witnessing the 
deaths.  

He should be advised to submit any 
verifying information regarding the 
stressors he claims to have experienced 
in service.  He may submit statements 
from fellow service members or others who 
witnessed or knew of the alleged events 
at the time of their occurrence.  The 
veteran should be told that the 
information is necessary in order to 
obtain supportive evidence of the 
stressful events and that failure to 
respond may result in adverse action.

2.  The RO should review the claims file 
and prepare a summary of the veteran's 
claimed in-service stressors.  This 
summary should then be sent to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150, in an 
attempt to verify the veteran's claimed 
stressors.  The USASCRUR's review should 
include a search for any incident reports 
pertaining to the events detailed by the 
veteran, to include, but not limited to, 
the September 7, 1968, claimed combat 
action in which the veteran has claimed 
to have been involved.  

3.  Depending on the information 
furnished by USASCRUR, the RO should 
request the National Personnel Records 
Center to conduct a search of morning 
reports for the time period in question 
in order to verify the reported unit 
casualties.

4.  The RO should make a determination as 
to whether the veteran was involved in 
combat.  If yes, corroborative evidence 
is not required regarding any combat-
related stressors.

5.  Thereafter, if and only if the RO has 
verified a stressor(s), the RO should 
schedule the veteran for a VA examination 
by a psychiatrist in order to determine 
the nature and severity of any 
psychiatric illness, to include PTSD.  
All testing deemed necessary should be 
performed.  The claims folder is to be 
made available to the examiner in 
conjunction with the examination.  The RO 
is to inform the examiner that only a 
stressor(s) which has been verified by 
the RO may be used as a basis for a 
diagnosis of PTSD.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify which stressor(s) found to 
be established by the record was 
sufficient to produce PTSD.  The report 
of the examination should include the 
complete rationale for all opinions 
expressed.

6.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of the 
veteran's entitlement to service 
connection for PTSD on a de novo basis.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case, to include all pertinent laws and 
regulations, and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	L. M . BARNARD
	Acting Member, Board of Veterans' Appeals

 



